Case 4:19-cv-00580-SBA Document 17 Filed 05/16/19 Page 1 of 1

AV 16 299 QS
UNITED STATES DISTRICT COURT neeeRK SAN ¥ «
NORTHERN DISTRICT OF CALIFORNIA ne bisraetStaicr Sour
ON OF CLFORN
KEIKI KAY MITSU FUJITA CASE No C 4:19-cv-00580-SBA
Plaintiff(s) ADR CERTIFICATION BY
v- PARTIES AND COUNSEL

THE BEST SERVICE COMPANY py
Defendant(s)

 

 

Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
she has:

1) Read the handbook entitled “Alternative Dispute Resolution Procedures Handbook”
(available at cand.uscourts.gov/adr).

2) Discussed with each other the available dispute resolution options provided by the Court
and private entities; and

3) Considered whether this case might benefit from any of the available dispute resolution

 

 

options.
Date: 57 (4((4 KEIKI KAY MITSU FUJITA
Party
Date:
Attorney

Counsel further certifies that he or she has discussed the selection of an ADR process with
counsel for the other parties to the case. Based on that discussion, the parties:

(1 intend to stipulate to an ADR process

E] prefer to discuss ADR selection with the Assigned Judge at the case management
conference

Date:

 

Attorney

E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR
Options.”

Form ADR-Cert rev. 1-15-2019
